DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10, 15, 17, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordas (6,551,368 B1).
Regarding to claim 1, Kordas teaches a method for isolation and/or preparation of particles comprising the following steps: a) Providing a feed material (see air flow through inlet (9) in Fig. 1) comprising particles to be isolated and/or prepared in a chamber (1) provided with a filter (5) having a filter surface, optionally introducing liquid before, during or after the feed material (see col. 1, lines 46-61) is placed in the chamber (1); b) If the material in the chamber (1) from step a) contains liquid, the feed material is filtered by draining out said liquid through an outlet (17) for filtrate leaving retentate on the filter surface (see col. 4, line 63 through col. 5, line 5); c) Directing one or more gas jets (12) towards the feed material (col. 4, lines 21-38) from step a) or the retentate from step b) loosening the material (14) from the retentate side of the filter surface; d) Removing the loosened material (14) through an outlet for loosened material (Fig. 3, col. 4, lines 39-53).
Regarding to claim 3, Kordas shows in Figure 3 that one or more gas jet (12) is not contributing to creating a vortex inside the chamber (1).
Regarding to claim 4, Kordas shows in Figure 3 that one or more gas jet (12) is directed towards the filter surface in an angle pointing towards the filter surface or pointing towards the center of the chamber (1) in an angle approximately parallel to the filter surface (see compressed air stream arrow from nozzle/injector (12) toward the surface of the filter (5) in an angle in Fig. 3).
Regarding to claim 5, Kordas shows in Figure 3 that the loosened material (14 in Fig. 3) is suspended in the gas from said one or more gas jets (12) and carried from the filter surface (5) to the outlet (17) for loosened material (14) by the gas of said one or more gas jet (12).
Regarding to claim 6, Kordas further teaches the step of a) liquid is introduced before, during or after provision of the feed material and at least one gas jet (12) provides agitation of the liquid suspension of material to be filtered (col. 1, lines 46-50).
Regarding to claim 8, Kordas teaches an apparatus comprising a chamber (1), the chamber (1) comprises an inlet for feed material (see air flow arrow through the inlet (9) in Fig. 1) to be isolated and/or prepared in the form of a slurry or a particular material, optionally an inlet for liquid, a filter (5) having a filter surface on which surface material (14) is positioned at least during use of the apparatus, an outlet (4) for filtrate, an outlet (17) for prepared particles comprising an opening to a passage through a wall of the chamber (1), one or more gas inlets (see air flow arrow through the inlet (9) in Fig. 1) placed on the retentate side of the filter (5) through which gas inlets gas jets (12) are provided, such that the one or more gas inlets (12) are configured to direct a flow (of gas in form of a gas jet (12) towards the material (14) on the filter surface (5) thereby loosening the material (14) from the filter surface (see details of Fig. 3).
Regarding to claim 10, Kordas teaches the chamber (1 in Fig. 1) formed like a cylinder with no corners with an angle of 90° or below.
Regarding to claim 15, Kordas teaches the apparatus comprises an inlet for liquid (see col. 2, lines 50-67).
Regarding to claim 17, Kordas teaches the apparatus further provided with an inlet for gas jet (12 in Fig. 3) directed to the centre C of the chamber (1).
Regarding to claim 19, Kordas teaches an outlet (21) for gas is placed at the center or off-center of the chamber (1) with an opening above the filter surface (5).
Regarding to claim 21, Kordas teaches the use of an apparatus for controlling drying and/or granulometry of loosened particulate material in a single chamber (1) or in a number of parallel chambers in order to obtain a target-degree of drying and a target-particle size distribution (see col. 3, lines 31-39).
Regarding to claim 22, Kordas teaches the use of an apparatus for controlling drying and/or granulometry of a loosened particulate material in a chamber (1) and then controlling temperature of the gas jet, retention time of the loosened particulate material  (14) in the chamber (1), velocity of the gas flow and amount of inflowing gas in such a way that target degree of drying and a target-particle size distribution of the loosened particulate material is obtained (see col. 1, lines 46-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kordas (6,551,368 B1), as applied supra.
Claims 2 and 9 call for the gas jet contributing to create a vortex of gas inside the chamber.  Kordas shows in Figure 3 that the gas jet (12) is not contributing to creating a vortex inside the chamber (1), however, the gas jet of Kordas can be rearrange in such a way to create a vortex of gas inside the chamber (1) as a matter of design choice to help impart particles from the gas stream into a cyclonical passage for effective filtration.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kordas (6,551,368 B1), as applied supra.
Claim 16 calls for multiple tangential inlets and claim 20 calls for multiple chambers.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide multiple parts instead of just one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 7, 11-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts further discloses c) the flow (F) of gas from at least one gas jet is added in a direction tangential to a circle specifically having a radius rf between 0.3.rmin and 0.9.rmin; the inlet for drying gas is configured to direct a gas jet tangentially to a circle having a radius ri smaller than the smallest distance rmin between the central axis C and an inner wall of the chamber and larger than 0; the inlet for gas is configured to direct a gas jet tangentially to a circle having a radius rf between 0.3.rmin and 0.9.rmin; the chamber comprises more than one opening for dried product positioned at varying distance from the filter surface and/or the chamber comprises one or more openings which can be moved axially thereby varying the distance between the opening of the outlet and the filter surface; the chamber comprises more than one opening for dried product positioned at varying distance from the central axis C and/or the chamber comprises one or more openings which can be moved radially thereby varying the distance between the opening of the outlet and the central axis C of the chamber; and the inlet(s) are placed at the end of the chamber closest to the filter surface, optionally through the wall of the chamber at a height hj above the filter surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 26, 2022